*1173ORDER
The opinion filed March 22, 2013, and reported at 709 F.3d 1318, is withdrawn.
The petition for panel rehearing, filed June 5, 2013, is denied as moot.
Within 14 days after entry of this order, and within 90 days periodically thereafter, Respondent shall file a status report advising this court of the status of the Board of Immigration Appeals’ proceedings in the cases in which the Board is considering whether to overrule or modify Matter of Cariaga, 15 I. & N. Dec. 716 (BIA 1976). See Petition for Panel Rehearing at 8 (“[T]he Board has recently called for supplemental briefing in two cases presenting the issue of whether the rule in Matter of Cariaga should be overruled or modified.”).
Submission is withdrawn pending further order of this court.